          Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


       UNITED STATES OF AMERICA                          )
                                                         )
                  v.                                     )      Criminal No. 18-292
                                                         )
       ROBERT BOWERS                                     )

        MOTION FOR AN EVIDENTIARY HEARING, PRODUCTION OF
    COMMUNICATIONS AND ANY OTHER RELEVANT MATERIALS TO
     DETERMINE THE NATURE AND EXTENT OF ANY CONFLICT OF
    INTEREST BY THE CLERK OF COURT, AND APPROPRIATE RELIEF

       The defendant, Robert Bowers, through counsel, files this Motion for an

Evidentiary Hearing, Production of Communications and Any Other Relevant Materials

to Determine the Nature and Extent of Any Conflict of Interest by the Clerk of Court, and

Appropriate Relief.

     I.     Introduction

       The Clerk of Court works for and is essentially an arm of the Court. See Williams

v. Wood, 612 F.2d 982, 985 (5th Cir. 1980) (“[T]he clerk of court acts as the arm of the

judge and comes within his absolute immunity.”) (citing Barr v. Matteo, 360 U.S. 564,

569 (1959)). The Clerk should not be aligned with any party to a lawsuit, and certainly

not with either party in a criminal case. Indeed, as set forth on the uscourts.gov website:

       The clerk of court is the executive hired by the judges of the court to carry
       out the court’s administrative functions. The clerk manages the court’s non-
       judicial functions according to policies set by the court and reports directly
       to the court through the chief judge.

https://www.uscourts.gov/about-federal-courts/judicial-administration.

                                                 1
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 2 of 23




       In the midst of litigation over the Clerk of Court’s compliance with this Court’s

orders permitting Mr. Bowers access to various Western District of Pennsylvania jury

records, and simultaneously with the Clerk’s Office’s postponement of the defense

expert’s requested date to review certain available jury records, the Clerk of Court sent

the prosecution team the following email:

       I think that our interests likely are aligned on the jury challenge issue, and
       it therefore may make sense to have a conversation. We are trying our best
       to provide the requested information and be transparent, but also are
       sensitive to some broader implications.

       If you think a conversation might be helpful, do you have time Monday or
       Tuesday to set up a call?

(Email from Joshua Lewis to Julia Gegenheimer, Soo Song, Troy Rivetti, and Eric

Olshan, July 9, 2021, attached as Exhibit A (emphasis added).)

       The Clerk of Court has asserted the troubling belief that his interests are “aligned”

with the government against Mr. Bowers. Referencing concerns about “the broader

implications” of Mr. Bowers’ request for records related to the Court’s selection of jurors

and recent changes to its Jury Plan, and suggesting those concerns were interfering with

his efforts at transparency, the Clerk proposed a private meeting with the government to

discuss the disclosure of the requested (and ordered) information to the defense. In light

of this email, and for the circumstances set forth below, Mr. Bowers, through counsel,

requests that an evidentiary hearing be held, and that the Clerk’s Office be required to

produce in advance all communications and other relevant materials, as specified below.



                                                 2
          Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 3 of 23




    II.       Factual Background

          Litigation regarding potential challenges to this district’s Jury Plan, which could

result in dismissal of the Indictment and Superseding Indictment in this case, dates to

December 2019 when the defense filed a Motion for Disclosure of Jury Records. (ECF

158.) In February 2020, the Court issued the first Order regarding production of jury

related information. (ECF 206.) More recently the Clerk of Court was directed to provide

“all records, papers, or other documents, if any, explaining the reasoning behind the

amendment of Section 9” of the Jury Plan. (ECF 442 at 14.)

          The Clerk of Court has twice notified the Court of compliance with Court orders.

(See ECF 337, filed Oct. 30, 2020 (notice of compliance with ECF 206); ECF 476, filed

May 26, 2021 (notice of compliance with ECF 442).)1 However, questions as to the

Clerk’s compliance have persisted. (See ECF 347 (Motion to Vacate the Notice of

Compliance); ECF 498 (Motion to Clarify or Amend Court’s Order).) The Clerk’s recent

email communication, indicating that full transparency may only be aspirational given the

“broader implications” of disclosing the ordered records, as well as its “alignment” with

the prosecution team, raise further questions as to whether this alignment or the




          1
          The first “compliance” notice was filed on behalf of the Clerk of Court by
Deputy Clerk Michael Palus. (ECF 337.) The second notice of “compliance” was filed on
behalf of the Clerk of Court by Attorney Advisor Theresa Nixon. (ECF 476.) This was
the first notice the defense had of any involvement by Ms. Nixon. Ms. Nixon’s role as an
“Attorney Advisor” remains unclear to the defense, particularly in light of her July 9,
2021, email stating that the Clerk of Court was seeking an attorney to represent him in
regard to the “Bowers jury challenge.” (Exhibit C.)
                                                 3
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 4 of 23




institutional interests of the Court have interfered with the Clerk’s ability to act in an

unbiased manner.

           A. The defense disputes compliance with ECF 206 (Jury Records).

       Disagreeing that the Clerk complied with the Court’s Order at ECF 206, on

November 4, 2021, the defense filed a Motion to Vacate the Notice of Compliance. (ECF

347). The government opposed, asserting that “[i]t is not the province of the defendant to

adjudge the compliance of the Clerk of Court. . . . The Clerk’s Office, not the defendant,

is the custodian of the relevant records and is best situated to know what materials it

possesses and whether the required productions are complete.” (ECF 399 at 4.)

       On April 2, 2021, this Court denied the Motion to Vacate the Notice of

Compliance. (ECF 443.) However, it ordered the parties to confer with each other

regarding the materials received and to meet and confer jointly with a representative of

the Clerk’s Office. (ECF 443.) On April 20, 2021, the parties met via Zoom with

representatives of the Clerk’s Office and asked a range of questions regarding the

materials that had been produced and made available for inspection. The parties agreed to

submit their questions in writing, and on May 3, 2021, the parties provided a combined

list of questions to the Clerk of Court.

       On July 9, 2021, Attorney Advisor Theresa Nixon represented to the parties that

“the Clerk of Court has been methodically working toward responding to those questions

since their receipt. Several of counsel’s astute questions required significant

consideration and revealed the possibility that additional data collection and processing

                                                  4
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 5 of 23




may be needed in order to provide adequate answers.” (Email from Theresa Nixon to

counsel, July 9, 2021, attached as Exhibit C.)

          B. The defense disputes compliance with ECF 442 (Jury Plan Amendment
             Materials).

       On May 26, 2021, the Clerk notified the parties and the Court that the Jury Plan

amendment materials ordered to be produced by ECF 442 were available for inspection.

(ECF 476.) On June 2, 2021, defense counsel inspected the materials. On June 15, 2021,

defense counsel wrote to Attorney Advisor Theresa Nixon expressing concern about the

completeness of the production. (See ECF 498-1.)

       Failing to resolve the completeness concerns informally, on July 8, 2021, the

defense filed a Motion to Clarify or Amend ECF 442. (ECF 498.) This Motion, which

included the correspondence with Ms. Nixon about the production of materials, was filed

at 7:12 pm Thursday evening (July 8, 2021). The next morning at 11:27 am (July 9,

2021), Joshua Lewis sent his email to the prosecution team referencing the “alignment of

interests” with the government and the apparent conflict between providing the ordered

materials and “broader implications.” (Exhibit A.)

       On the following business day, Monday, July 12, 2021, the Court held a status

conference. During the status conference, the government advised that it would not file

an opposition to this Motion. (See ECF 506 (“Government declines to file Opposition to

Defendant’s Motion for Clarification”).) Nevertheless, stating that it had “no reason to




                                                 5
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 6 of 23




disbelieve the Clerk’s Office’s representations to Defendant,” the Court denied the

unopposed defense request to clarify or amend the Order.2 (ECF 509.)

           C. The defense attempts to arrange expert access to the ECF 206
              Materials (Jury Records).

       After discussion with its experts regarding the practicalities of reviewing the

“source list” onsite,3 the defense filed a Motion to Clarify and Amend the Order

Regarding Disclosure of Jury Records (ECF 206) on June 8, 2021 to permit the experts to

download the source data onto their computers. (ECF 478.) On June 28, 2021, the Court

granted this request. (ECF 483.) On July 1, 2021, the defense emailed the Clerk of Court

Joshua Lewis, Clerk’s Office staff Michael Palus and Colleen Willison, and Attorney

Advisor Theresa Nixon, copying the prosecution team, seeking to schedule access on July

12 and13 to the materials ordered in ECF 206 and the source list data as amended by ECF

483:

       Ms. Nixon, Mr. Lewis, and Mr. Palus:

       Judge Ambrose has entered the attached order permitting the defense experts
       “to import the source data for the Master Jury Wheel used to summon grand
       jurors in this case into their specialized software programs.” (ECF 483 at 2.)



       2
         During the status conference, the defense expressed concern about the Clerk’s
email and Ms. Nixon’s emails seeking to explain it. As discussed more fully below, the
issue of whether the government should represent the Clerk in the “Bowers jury
challenge” matter is only one aspect of the series of emails that raise serious questions
about whether the Clerk’s Office has and can perform its duties with respect to that
challenge in an impartial way.
       3
        While one defense counsel was able to inspect the ECF 206 materials onsite
during the pandemic, out of town experts were not able to safely travel until recently.
                                              6
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 7 of 23




       The order also allows the defense experts to “retain a copy of their analyses
       on their computers.” (ECF 483 at 3.)

       Our defense expert is available to review all of the materials provided for in
       Judge Ambrose’s original order (ECF 206 (attached)) and import the data as
       permitted by her more recent order (ECF 483) on July 12 and 13. Would you
       please let us know if these dates work for you?

       Thank you,
       Elisa Long, Michael Novara, and Judy Clarke

(Email from Elisa Long to Theresa Nixon, Mike Palus, Joshua Lewis, and government

counsel, July 1, 2021, attached as Exhibit C.)

       Having not heard back by July 7, 2021, defense counsel sent a follow up email to

the same group of individuals:

       Ms. Nixon, Mr. Lewis, and Mr. Palus:

       Would you please let us know if the Clerk’s Office can accommodate our
       expert, Jeffrey Martin, on July 12 and 13? He would like to make his travel
       plans as soon as possible.

       Thank you,
       Elisa

(Email from Elisa Long to Theresa Nixon, Mike Palus, Joshua Lewis, and government

counsel, July 7, 2021, attached as Exhibit C.) Through Theresa Nixon, Attorney Advisor,

the Clerk’s office responded that same day to the same group of individuals:

       Elisa:

       We are in receipt of the request that you sent Thursday evening to bring your
       expert to the Jury Office to review materials and copy certain data Monday
       and Tuesday. Given the activities being conducted by the Jury Office during
       this shortened week and early next week related to both grand and petit juries,
       we are unable to accommodate your proposed schedule. Furthermore, given

                                                 7
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 8 of 23




       that the “Questions from Counsel” document is outstanding (regarding Judge
       Ambrose’s original order (Order #206)), we suggest that your expert’s visit
       be delayed until after we can provide a response to that document in the event
       that the response results in supplementation or amendment. As soon as the
       Clerk of Court is in a position to provide a response to counsel’s inquiries, I
       will notify all counsel. I anticipate that the unredacted source data will be
       ready for production (Order #483) prior to that time, and I will let you know
       when that item may be obtained from the Jury Office.

       Theresa

(Email from Theresa Nixon to counsel, Mike Palus, Joshua Lewis, and Colleen Willison,

July 7, 2021, attached as Exhibit C.)

       Concerned about the Court’s 30-day filing deadline, and noting that the materials

the expert sought to review had already been collected by the Clerk and reviewed by

government and defense counsel months ago, defense counsel responded on July 8, 2021,

again copying the same group:

       Theresa-

       To correct any misunderstanding, we sent our request on Thursday, July 1,
       seeking access to the materials ordered by the Court on Monday and
       Tuesday, July 12 and 13. Regardless, we agree with you that the answers to
       the “Questions from Counsel” may well require an additional review of
       materials. However, because of the Court’s anticipated 30-day deadline to
       file challenges . . . , we believe it prudent for our expert to review the
       materials and obtain the unredacted source data as soon as possible.
       Mr. Martin remains available the week of July 12 and anticipates needing
       two days to review the materials, including downloading the source data.

       All of the materials Mr. Martin seeks to review were collected by the Clerk’s
       Office months ago and reviewed by counsel for both parties prior to our April
       20, 2021, meeting with the Clerk of Court, so they should be readily
       available. It is our understanding that the unredacted source data was on a
       CD included in the materials previously made available for review. Thus,


                                                 8
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 9 of 23




       this data should also already be readily available for Mr. Martin to download
       to his computer.

       We understand from your response that there are activities related to the
       grand and petit juries the week of July 12, however, we ask that Mr. Martin
       be permitted to review the materials already collected by the Clerk’s Office
       in a conference room, an attorney meeting room, or any other of the many
       rooms in the courthouse.

       Thank you,

       Elisa Long, Judy Clarke, and Michael Novara

(Email from Elisa Long to Theresa Nixon, Joshua Lewis, Mike Palus, Colleen Willison,

and counsel, July 8, 2021, attached as Exhibit C.)

       Ms. Nixon responded the next morning, July 9, 2021, at 10:58 a.m., but dropped

Mr. Lewis, Ms. Willison, and Mr. Palus from the copy. Ms. Nixon attributed the delay in

scheduling to her time “out of the office,” the need for “adequate personnel” from the

Clerk’s Office to prepare for the visit, and her assertion that she will now “be present for

any future inspections.”

       Good Morning:

       I do not believe that there is any misunderstanding about the timeline. I wrote
       to you on a Wednesday (7/7/21), about your request to visit on Monday and
       Tuesday (7/12-13/21), which was received on Thursday (7/1/21). To the
       extent you believe I understood, or wanted to create the impression, that you
       wished to visit the Jury Office on July 5th and 6th, I did not. First, those dates
       had already passed when I wrote to you on the 7th. Second, your request
       explicitly states that you wished to visit on the 12th and 13th. And, finally,
       Monday the 5th was a Federal holiday and the Courthouse was closed. To
       reiterate, you sent your request to visit the Jury Office at 7:08 pm on
       Thursday, July 1st, having been previously informed, by me personally via
       email, that I would be out of the office until after the July 4th holiday. Upon
       return (on July 6th), I conferred with Jury Office officials and the Clerk of

                                                   9
      Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 10 of 23




      Court to determine whether your proposal to visit the Jury Office on Monday,
      July 12th and Tuesday, July 13th was feasible. I discovered that it was not,
      and I promptly notified you of the same. The issue is not having a room in
      which an expert can sit, but having adequate jury personnel onsite to prepare
      for the visit and to assist you, while also attending to the routine work of the
      Jury Office. As you are certainly aware, the Court has recently resumed jury
      trials, which, in the COVID era is a substantial undertaking. I will also be
      present at any future inspections, and my schedule will need to be
      coordinated. I am unavailable to be onsite on July 12 and 13.

      Your July 1st request was the first communication of any kind that the Clerk
      of Court received about the Jury Office records since having received
      counsels’ detailed lists of questions. The Clerk of Court received no prior
      indication that any counsel intended to review Jury materials before the Clerk
      of Court had an opportunity to answer the written questions that were
      asked. I am representing to you that the Clerk of Court has been
      methodically working toward responding to those questions since their
      receipt. Several of counsel’s astute questions required significant
      consideration and revealed the possibility that additional data collection and
      processing may be needed in order to provide adequate answers. This is,
      obviously, taking time to accomplish, and we recognize has required patience
      from all counsel. If any counsel nevertheless intends to conduct onsite
      inspection at the Jury Office before the questions can be answered, please be
      aware that (1) Mondays and Tuesdays are, in general, difficult days on which
      to conduct those inspections due to Jury Office responsibilities, and (2) the
      Jury Office will require more than 4 business days’ notice to ensure that
      appropriate staff are onsite both before and during the visit.

      The Clerk of Court has familiarized himself with the Court’s orders
      concerning this matter and is keenly aware that certain pretrial deadlines will
      emanate from his compliance with the Court’s orders. Should you believe
      that the procedural circumstances set forth above are impacting your client’s
      substantive rights in any way, the Clerk of Court is willing to participate in a
      conference with the Court to explain the manner in which he is proceeding
      in response to the Court’s orders and counsels’ extensive questions.

      Theresa

(Email from Theresa Nixon to counsel, July 9, 2021, attached as Exhibit C.)



                                                10
      Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 11 of 23




      Notably, the Clerk of Court sent his email to the prosecution team seeking an ex

parte meeting and referencing their “aligned interests” and “broader implications” less

than 30 minutes later, at 11:27 am. (Exhibit A.)

      Unaware of the Clerk of Court’s email, defense counsel responded to Ms. Nixon’s

email, repeatedly thanking her for her work and proposing additional dates for the expert

review:

      Theresa:

      Thanks for your prompt response. We’re all navigating scheduling issues,
      and we fully appreciate that the careful work you are doing responding to the
      parties’ questions has taken substantial time.

      When we sent our request on July 1 to Mr. Palus, Mr. Lewis, and you, we
      were unaware that you were the only person who could do the scheduling.
      We appreciate your clarifying that.

      Mr. Martin is available from July 15 through 16 or on any two consecutive
      days the week of July 26 to review the materials that were already collected
      by the Clerk’s Office and reviewed by the parties (most recently by
      government counsel in April 2021) and to download the unredacted source
      data, which we understand to be on a CD included in the materials. Do either
      of these time frames work for you?

      Again, thank you for all of your work on this matter.

      Elisa Long, Judy Clarke, and Michael Novara

(Email from Elisa Long to Ms. Nixon and counsel, July 9, 2021, attached as Exhibit C.)

      Soon thereafter, Ms. Nixon responded:

      I will look at all of those time frames with the Jury Office and against my
      schedule and get back to you with (hopefully) a few options that work on our
      end. I can’t promise I’ll be able to get that arranged by COB today but, if not,


                                                11
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 12 of 23




       you will hear from me Monday. If we don’t further communicate today, have
       a good weekend.4

(Email from Theresa Nixon to counsel, July 9, 2021, attached as Exhibit C.)

            D. The Clerk of Court believes his “interests likely are aligned” with
               prosecution and expresses concern that “transparency” and the
               provision of the “requested information” are in conflict with “broader
               implications.”

       Apparently while defense counsel were seeking unsuccessfully to schedule expert

access to the ECF 206 materials (originally ordered jury records) and ECF 483

(unredacted source list), the Clerk of Court was reaching out ex parte to the prosecution

team, with regard to “Mr. Bowers Jury Challenge,” to arrange a time to talk with them.

(Exhibit A.)5 In his email, the Clerk of Court expressed his belief that the Clerk’s Office

and prosecution had interests that were likely “aligned.” (Id.) The email also indicated




       4
         Although Ms. Nixon did not make the necessary arrangements for the defense
expert to review the available materials by the close of business on Friday, emails that
day from both she and Mr. Lewis revealed that the Clerk’s Office was instead contacting
the prosecution team in what appears to be an effort to avoid the production of the
materials ordered by the Court. (See Exhibits A and B, referenced infra).

       On Monday morning, July 12, 2021, after the Clerk’s ex parte communication was
revealed to the Court, Ms. Nixon did confirm that the “source data” would be available
on a CD on July 15, 2021, and that the defense expert could review the available
materials on July 28-29, 2021.
       5
           Ms. Nixon and Ms. Willison were copied on the Lewis email.

                                                12
      Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 13 of 23




that disclosure of the materials ordered by this Court and an effort at “transparency” may

be in conflict with “broader implications.” (Exhibit A (hereafter “Lewis email”).)6

       Subject: Bowers Jury Challenge

       All:

       I think that our interests likely are aligned on the jury challenge issue, and it
       therefore may make sense to have a conversation. We are trying our best to
       provide the requested information and be transparent, but also are sensitive
       to some broader implications.

       If you think a conversation might be helpful, do you have time Monday or
       Tuesday to set up a call?

       Josh

(Exhibit A.)

       Ms. Nixon then provided two unprompted, consecutive, and unusual explanations

for the Lewis email, both of which focused exclusively on the fact that the email was an

ex parte communication with the prosecution team. (Emails from Theresa Nixon to the

Court’s law clerks, counsel, Joshua Lewis, and Colleen Willison, July 9, 2021, attached

as Exhibit B.) The explanatory emails did not mention, much less address, the more

problematic aspects of the Lewis email, namely, (i) the Clerk’s “alignment of interests”

with the prosecution team, and (ii) the conflict between the Clerk’s compliance with the



       6
         Defense counsel only received a copy of the Lewis email because Julia
Gegenheimer, the D.C.-based member of the prosecution team, copied defense counsel
(as well as this Court’s four law clerks) on a reply to Mr. Lewis, reminding him of the
“no ex parte” contact Order of this Court. (See Exhibit A)

                                                 13
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 14 of 23




Court’s orders and “broader implications.” Instead, Ms. Nixon, although repeatedly

representing herself as the “attorney advisor” to the Clerk of Court in matters relating to

the jury materials in this case, wrote that the Clerk was seeking legal representation on

these same matters. According to Ms. Nixon’s first response, the Office of General

Counsel of the Administrative Office of the United States Courts informed the Clerk of

Court that the United States Attorney’s office provides representation to the Clerks of

Court in matters relating to requests for jury records. In her second response, Ms. Nixon

stated that she, as counsel to the Clerk of Court, was responsible for the ex parte email

sent from the Clerk’s email address. She offered that the only reason the Clerk of Court

sent the email himself was because of his “existing business relationships with counsel.”

(Exhibit B.) Notably, the attorneys to whom the email was addressed were the three local

Western District of Pennsylvania prosecutors on this very case, and a D.C.-based

prosecutor who has never entered her appearance in any case in this district other than

this one.

   III.      AN EVIDENTIARY HEARING IS NECESSARY TO DETERMINE THE
             EXTENT OF ANY CONFLICT OF INTEREST BEARING ON THE
             CLERK’S IMPARTIALITY AND THE APPROPRIATE RELIEF,
             INCLUDING THE APPOINTMENT OF A SPECIAL MASTER TO
             MANAGE THE PRODUCTION OF JURY DATA AND JURY PLAN
             MATERIALS IN THIS CASE.

          It is unclear what production Order, request, or concerns motivated the Clerk of

Court to send an ex parte email to the prosecution team suggesting that the Clerk’s and

prosecution’s “interests likely are aligned on the jury challenge issue,” and expressing


                                                  14
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 15 of 23




concerns about “transparency” given the “broader implications” of Mr. Bowers’

challenge. The consecutive attempts by Attorney Advisor Theresa Nixon at damage

control fail to explain: (1) how the interests of the Clerk (a representative of the Court)

and the prosecution are aligned; (2) how broader implications impact the Clerk’s ability

to be fully transparent; (3) if the purpose of the Lewis email was to obtain legal

representation, why it does not mention legal representation; (4) if the purpose of the

Lewis email was to obtain legal representation, why the Clerk of Court would need

representation; (5) if the purpose of the Lewis email was to obtain legal representation,

why the Clerk selected the same prosecutors representing the government in this capital

case as those from whom to seek legal counsel or advice; (6) what prior “existing

business relationships” between the Clerk and the three local prosecutors and the DC-

based prosecutor caused the Clerk to send the email to these four particular prosecutors;

and (7) whether these “existing business relationships” with the prosecutors are in

connection with this case.7 All of these are factual matters that this Court should resolve

at an evidentiary hearing with sworn testimony and evidence.




       7
         Notably, the government has asserted its “position” that “Miss Nixon’s emails
explain the clerk’s office position. She was clearly very apologetic. And the government
has no indication or any information indicating that the rationale behind the initial email
was anything other than what was laid out in Miss Nixon’s responses.” (Transcript of
Status Conference, July 12, 2021, at 11.)

                                                 15
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 16 of 23




       Both the request for historical data and the materials related to the Court’s recent

changes to its Jury Plan have “broader implications” for the Court and the government if

those materials reveal what Mr. Bowers seeks to prove: that, at the time the indictment

against him was returned, the Court’s Jury Plan and jury selection process violated the

JSSA and did not ensure a fair cross section of the community. A fair cross section is

constitutionally and statutorily required for Mr. Bowers and all other individuals indicted

and tried in the district. As a result, a successful challenge here could provide a basis for

others indicted and convicted by grand and petit juries selected under the Court’s 2009

Jury Plan to raise statutory and constitutional challenges to their indictments and

convictions –which may very well explain why the Lewis email suggested that the

Clerk’s and prosecution’s “interests likely are aligned on the jury challenge issue.”

       There is some evidence in the materials already produced that the Court amended

its Jury Plan to address fair cross section concerns. In a letter seeking approval from the

Chief Judge of the Third Circuit for the changes to the Jury Plan, the Chief Judge

explained that, “[o]n advice of our Jury Committee, the Board of Judges has approved

certain incremental changes that it believes will help to ensure the jury wheel contains a

fair cross section of the persons residing in our District pursuant to 28 USC § 1863.”

(Letter from Chief Judge Hornak to Chief Judge D. Brooks Smith, 12/10/2020.)8 The




       8
        The Clerk of Court made the letter available for inspection only, and the quoted
sections are from counsel’s notes from the inspection. Given the events subsequent to this
                                               16
        Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 17 of 23




letter pointed out that “[t]he only substantive changes . . . reflect the way additional

jurors are selected when a prospective juror fails to respond to the Western District of

Pennsylvania’s jury qualification questionnaire. Notably, the drawing of additional names

in the same zip code is a process that we understand has been successfully employed by

the United States District Court for the Eastern District of Pennsylvania.” (Id.)

        Finally, the letter noted that “these changes are at this point described as

‘incremental’ in the sense that mechanisms for jury pool selection will remain under

review by our Court over time, with a focus on incorporating ‘best practices’ in assuring

that our Plan allows for broad participation in federal jury service. Therefore, it is

anticipated that our Court will likely advance further proposed modifications over time.”

(Id.)

        The letter did not specify what specific information or data led the Court to review

its 2009 Jury Plan,9 why the Jury Committee believed changes were needed, what led to

the adoption of the one change the Court made, or why it chose an incremental approach

rather than a more aggressive approach that might more likely produce results




inspection, as set forth in detail in this motion, counsel asks that the letter be made a part
of the record and provided to counsel.
        9
        See Jeffrey Abramson, Jury Selection in the Weeds: Whither the Democratic
Shore? 52 U. MICH. J.L. REFORM (2018) (“The research shows a persistent and
substantial loss of representation for African Americans and Hispanics on federal juries,
even though no intentional discrimination took place.”)

                                                  17
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 18 of 23




immediately.10 It is reasonable to expect that additional materials, which answer these

questions and that further support Mr. Bowers’ challenge, are available from the Court –

even if they are not currently in the possession of the Clerk of Court, as has been

represented.11




       10
           See Juan R. Sánchez, A Plan of Our Own: The Eastern District of
Pennsylvania’s Initiative to Increase Jury Diversity, 91 TEMPLE L. REV. ONLINE 1, 18-19
(2019) (describing four recent structural changes made to increase jury diversity in the
Eastern District of Pennsylvania: (1) adding more names from the source list to the
master list; (2) increasing the frequency with which the court conducts change of address
checks; (3) if a reasonable period of time has passed after the Clerk’s Office has received
a questionnaire as undeliverable, a second questionnaire is to be mailed, at random, to a
different address in the same zip code; and (4) implementing a community outreach and
education program.); United States District Court for the Eastern District of
Pennsylvania, Plan for the Random Selection of Grand and Petit Jurors (2017), available
at https://www.paed.uscourts.gov/documents/jury/Jury%20Plan.pdf.

       11
          The plain language of the Lewis email, which was sent after the defense was
told it was given everything in the Clerk’s possession related to the amendment of the
Jury Plan and the morning after the defense filed a Motion to Clarify or Amend ECF 442
(ECF 498), demonstrates that the Clerk had continuing concerns about providing the
ordered materials and being transparent because doing so had broader implications.

       Nonetheless, after learning of the Lewis email, the Court denied the unopposed
Motion to Clarify or Amend, stating that it had “no reason to disbelieve the Clerk’s
Office’s representations to Defendant.” (ECF 509). The Court need not disbelieve the
Clerk’s Office representations to reach the conclusion that additional materials exist that
have not been produced. The Clerk’s own words in his email (albeit to the government ex
parte and not intended for the defense), as well as the Clerk’s purported need for legal
counsel regarding the “Bowers Jury Challenge,” reveal that the Clerk was still struggling
with whether and how to comply with the Court’s orders.

                                                18
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 19 of 23




       The Clerk of Court, the executive hired by the judges of the court to carry out the

court’s administrative tasks, operates as an arm of the Court.12 “The role of

the Clerk of Court includes performing functions at the direction of judges, as well as

performing purely administrative tasks.” Isasi v. Heinemann, 08-CV-5284, 2009 WL

159601, at *2 (E.D.N.Y. Jan. 22, 2009). There is ‘“general agreement that court officials

... who act at the behest of a judge or pursuant to a court order are entitled to absolute

quasi-judicial immunity from suit as to those actions.’” Kincaid v. Vail, 969 F.2d 594,

601 (7th Cir. 1992) (quoting Forte v. Sullivan, 935 F.2d 1, 3 (1st Cir. 1991).

       Accordingly, the Clerk of Court should not be aligned with any party to a lawsuit,

and certainly not with either party in a capital criminal case. The “alignment of interests”

suggested by the Lewis email indicates bias (or the appearance thereof) in favor of the

interests of one party – here, the prosecution. Similarly, the Clerk’s ex parte expression

of concern about the “broader implications” of disclosing historical information about the

jury selection process in the district and/or the recent changes to the Jury Plan reveals a

loss of the impartiality expected of all court staff. Such views should be explored and

explained at an evidentiary hearing, and appropriate steps taken to ensure the

completeness of production of jury data and other relevant records.

       The fact that the Lewis email was an ex parte communication – which Ms. Nixon

defends and attempts to explain – would not by itself be a grave concern, though possibly




       12
            See https://www.uscourts.gov/about-federal-courts/judicial-administration.
                                                19
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 20 of 23




a violation of the Court’s prohibition on ex parte contact. Nevertheless, of significant

concern is the substance of the communication that establishes an alliance with the

prosecution – against the defense – in this case, with a vague reference to broader

implications and the possibility of less than full transparency. In addition, the fact the

Lewis communication occurred during the defense attempts to seek access to materials

and clarify the Court’s intention with regard to the Jury Plan amendment, only heightens

the concerns about bias and partiality.

       The Court’s prior decisions indicate that the Court has delegated a good deal of

decision-making responsibility to the Clerk of Court concerning the issue of compliance

with the Court’s orders. (See, e.g., ECF 443, 509.) That being the case, it is critical,

especially in a capital case, that that decision-making responsibility be exercised in a fair

and impartial manner. Indeed, “[n]ot only is a biased decisionmaker constitutionally

unacceptable but ‘our system of law has always endeavored to prevent even the

probability of unfairness.’” Withrow v. Larkin, 421 U.S. 35, 46-47 (1975) (quoting In Re

Murchison, 349 U.S. 133, 136 (1955)).

       To determine the motivation for the Lewis email, Mr. Lewis’s concerns about

production of materials, and why he views the Clerk’s (and possibly, the Court’s)

interests as aligned with the prosecution, the Court should set this matter for an

evidentiary hearing. At the very least, the Court should hear sworn testimony from Mr.

Lewis and Ms. Nixon, and any other individual who has communicated with Mr. Lewis

or Ms. Nixon about the issues of production of the materials the Court ordered in ECF

                                                 20
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 21 of 23




206, 442, and 483. In advance of the hearing, the Court should direct the Clerk of Court

to produce all materials and communications regarding Mr. Bowers’ requests for

materials and data. Cf. Hummel v. Heckler, 736 F.2d 91, 94 (3d Cir. 1984) (overturning a

district court’s denial of discovery relevant to a claim of bias by an administrative law

judge).

       Production of such materials, along with sworn testimony, will permit the Court to

determine whether what appears to be an effort to protect the Court (and possibly the

government in leaving undisturbed the numerous indictments and convictions that could

be impacted if the defense receives full and transparent information leading to a

successful jury challenge), warrants the appointment of a special master to manage the

identification and production of information requested by the parties and directed by the

Court, or other appropriate relief. See, e.g., Shakman v. Clerk of Cir. Ct., of Cook County,

69 C 2145, 2019 WL 3842328, at *1 (N.D. Ill. Aug. 15, 2019) (appointing a special

master to “actively monitor the Clerk of Court’s Office’s compliance with [a consent

decree and order]” and to “advise the Court as to whether ‘the Clerk of Court’s Office is

or is not in Substantial Compliance with [the consent decree and order]'”).

   IV.    Conclusion and Requested Relief

       An evidentiary hearing is required to reveal and assess the extent, and impact, of

any conflict of interest or partiality of the Clerk of Court. A hearing is needed to explore

the timing and content of the ex parte email to the prosecution team advising of “aligned”

interests with the prosecution and concerns about “broader implications,” to identify the

                                                 21
       Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 22 of 23




interests that are “aligned” with the prosecution, to determine the “broader implications”

of the production of court-ordered materials to the defense, and to order the relief

appropriate to address the interested party role of the Clerk of Court. The need for this

evidentiary hearing surfaced during defense attempts to obtain court ordered data and

jury plan related records, while facing resistance and at the same time that the Clerk of

Court – an arm of the Court – was purportedly attempting to obtain legal representation

by the prosecution team in this very case.

       The defense asks the Court to order the the following:

       1. Production of all communications (e.g., written documents, notes of oral

          communications) and other materials by and between the Clerk of Court, his

          staff and/or Theresa Nixon, with members of the U.S. Attorneys’ Office, staff

          of the Administrative Office of the U.S. Courts, judges and staff of the Western

          District of Pennsylvania, and other Clerks of Court regarding the defense

          requests in this case for (i) information regarding the 2020 amendment to the

          Plan of the United States District Court for the Western District of

          Pennsylvania for the Random Selection of Grand and Petit Jurors (Jury Plan)

          (ECF 442) and (ii) information regarding the implementation of the Jury Plan

          in effect when the Superseding Indictment was returned in this case (ECF 206,

          483).

       2. An evidentiary hearing to determine whether the Clerk of Court has

          demonstrated partiality or the appearance of partiality warranting the

                                                22
Case 2:18-cr-00292-DWA Document 515 Filed 07/20/21 Page 23 of 23




  appointment of a special master to manage the identification and production of

  information requested by the parties and directed by the Court, or other

  appropriate relief.



                                 Respectfully submitted,

                                 /s/ Judy Clarke
                                 Judy Clarke
                                 Clarke Johnston Thorp & Rice, PC

                                 /s/ Michael J. Novara
                                 Michael J. Novara
                                 First Assistant Federal Public Defender

                                 /s/ Elisa A. Long
                                 Elisa A. Long
                                 Supervisory Assistant Federal Public Defender




                                       23
